


Exhibit 10.1.2
Execution Version




AMENDMENT NO. 2 TO CREDIT AGREEMENT
THIS AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Amendment”), dated as of January
13, 2015, is among SunCoke Energy, Inc., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities
signatories hereto (the “Lenders”), and JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders (the “Administrative Agent”).
RECITALS
A.    The Borrower, the Lenders and the Administrative Agent are parties to a
Credit Agreement, dated as of July 26, 2011, as amended by Amendment No. 1
thereto, dated as of January 24, 2013 (as amended, the “Credit Agreement”).
B.    The Borrower has requested that the Credit Agreement be amended in the
manner set forth herein.
C.    NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
set forth in this Amendment, the Borrower, the Administrative Agent, and each
Lender party hereto agree as follows:
Section 1.Definitions. Capitalized terms used and not defined in this Amendment
shall have the respective meanings given them in the Credit Agreement.
Section 2.Amendments to Credit Agreement. The Credit Agreement is amended, as of
the Second Amendment Effective Date (as defined below), as follows:
(a)Section 1.1 of the Credit Agreement is hereby amended by adding the following
new definitions in the appropriate alphabetic order:
“”Amendment No. 2 Effective Date” means January 13, 2015.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Coal Mining Business” means all or a portion of the Capital Stock, properties
or assets of the following Subsidiaries of the Borrower: Dominion Coal
Corporation; Jewell Smokeless Coal Corporation; Vansant Coal Corporation;
Oakwood Red Ash Coal Corporation; Omega Mining, Inc.; Harold Keene Coal Co.,
Inc.; and Energy Resources, LLC.
“Gateway” means Gateway Energy & Coke Company, LLC.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (ii) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union or any EU member
state, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person controlled by any such Person.”
(b)Section 2.19(f)(iii) of the Credit Agreement is hereby amended by adding the
following sentence at the end of such clause (iii):
“For purposes of determining withholding Taxes imposed under FATCA, from and
after Amendment No. 2 Effective Date, the Borrower and the Administrative Agent
shall treat (and the Lenders hereby authorize the Administrative Agent to treat)
the Loans as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).”
(c)The Credit Agreement is hereby amended by adding a new Section 4.22 as
follows:




--------------------------------------------------------------------------------




“4.22 Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Borrower,
its Subsidiaries and their respective officers and to the knowledge of the
Borrower its directors, employees and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Borrower, any Subsidiary or any of their respective directors or
officers, or (b) to the knowledge of the Borrower, any employee or agent of the
Borrower or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person. No
Loan or Letter of Credit, use of proceeds or other transaction contemplated by
this Agreement will violate Anti-corruption Laws or applicable Sanctions.”
(d)Section 6.4 of the Credit Agreement is hereby amended by (i) deleting the
word “and” at the end of subsection (a); (ii) deleting the period at the end of
subsection (b) and substituting “, and” and (c) adding the following new clause
(c) as follows:
“(c) maintain in effect and enforce policies and procedures designed to ensure
compliance by the Borrower and its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.”
(e)Section 7.5 of the Credit Agreement is hereby amended by (i) deleting
existing subsections (r) and (s) and (ii) adding the following subsections (r)
and (s) after subsection (q):
“(r) Dispositions (i) with an aggregate Fair Market Value not exceeding
$325,000,000 or (ii) by Sun Coal & Coke LLC of Capital Stock that Sun Coal &
Coke LLC owns in Middletown Coke Company, LLC and Haverhill Coke Company LLC;
provided that (A) any Disposition or related series of Dispositions made
pursuant to this clause (r) shall be made for Fair Market Value and one of the
following: (1) other than with respect to the Disposition by the Borrower of all
or a portion of the Coal Mining Business, for consideration comprising at least
75% cash and Cash Equivalents, (2) with respect to the Disposition by Sun Coal &
Coke LLC to SunCoke Energy Partners L.P. (the “MLP”) of up to 75% of the Capital
Stock that Sun Coal & Coke LLC owns in Gateway, for consideration that includes
the assumption by the MLP of up to $135,000,000 of the Senior Notes including
accrued interest thereon (provided, that any reduction in the equity interest
owned by Sun Coal & Coke LLC in Gateway resulting from the issuance of equity
interests in Gateway to the MLP in exchange for the MLP’s contribution of
approximately $45,000,000 to Gateway for environmental and other liabilities of
Gateway shall be permitted), receipt of equity interests in the MLP and SunCoke
Energy Partners GP LLC, and payment of any redemption premium on the assumed
Senior Notes, or (3) with respect to the Disposition by Sun Coal & Coke LLC to
the MLP of all or a portion of the remaining 25% of the Capital Stock that Sun
Coal & Coke LLC owns in Gateway, for consideration that may include the
assumption by the MLP or the retirement by the Borrower of all or a portion of
the remaining outstanding principal amount of the Senior Notes, provided that
prior to or in connection with such Disposition, the MLP shall have assumed or
the Borrower shall have retired the remaining outstanding principal amount of
the Senior Notes, (B) no Event of Default has occurred and is continuing or
would result therefrom, (C) the Borrower is in compliance with Section 7.1 on a
Pro Forma Basis after giving effect to such Disposition and (D) the Net Cash
Proceeds thereof are applied as required by Section 2.11(b); and
(s)    any Disposition pursuant to or contemplated by the Transaction
Documentation as in effect on the Closing Date.”
(f)Section 7.8 of the Credit Agreement is hereby amended by (i) deleting the
word “and” at the end of subsection (v); (ii) deleting the period at the end of
subsection (w) and substituting therefor “; and” and (c) adding the following
new clause (x) as follows:
“(x)    Investments in Gateway and its wholly-owned Subsidiaries upon their
being designated as Unrestricted Subsidiaries and, following such designation,
Investments in the MLP and SunCoke Energy Partners GP LLC that are received by
Sun Coal & Coke LLC in exchange for or in connection with any contribution by it
of its Capital Stock in Gateway to the MLP pursuant to a transaction permitted
by Section 7.5.”


(g)The Credit Agreement is hereby amended by adding a new Section 7.16 as
follows:
“7.16 Sanctions. The Borrower will not request any Loan or Letter of Credit, and
the Borrower shall not use, and shall procure that its subsidiaries and its or
their respective directors, officers, employees and agents shall not use, the
proceeds of the Loans or Letters of Credit (A) in furtherance of an offer,
payment, promise to pay, or authorization of the payment of giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(B) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, or (C) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.”




--------------------------------------------------------------------------------




Section 3.Fees. On the Second Amendment Effective Date the Borrower shall pay to
the Administrative Agent for the account of each Lender that consents to and
executes this Amendment on or prior to the Second Amendment Effective Date in
immediately available funds a fee in an amount equal to 0.05% of the amount of
such Lender’s Revolving Commitment in effect on the Second Amendment Effective
Date.
Section 4.Amendment Effectiveness. The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent:
(a)the Administrative Agent shall have received:
(i)original counterparts of this Amendment, duly executed by the Borrower, the
Administrative Agent and the Required Lenders;
(ii)an Acknowledgment and Consent, substantially in the form of Exhibit A, duly
executed and delivered by each Subsidiary Guarantor; and
(iii)a certificate signed by a Responsible Officer of the Borrower certifying
that (A) each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents shall be true and correct in all material
respects on and as of the Second Amendment Effective Date as if made on and as
of such date (except to the extent (x) any such representations and warranties
relate, by their terms, to a specific date, in which case such representations
and warranties shall be true and correct in all material respects on and as of
such specific date and (y) any such representations and warranties are qualified
by materiality, in which case such representations and warranties shall be true
and correct in all respects) and (B) no Default or Event of Default shall have
occurred and be continuing on the Second Amendment Effective Date; and
(b)(i) approximately 71% of the Capital Stock in Gateway Energy & Coke Company,
LLC shall have been contributed to the MLP and (ii) the MLP shall have assumed
approximately $135,000,000 of the Senior Notes pursuant to an Assumption
Agreement in form and substance reasonably acceptable to the Administrative
Agent;
(c)the Borrower shall have paid (i) the fees referred to in Section 3 of this
Amendment and (ii) all fees, charges and disbursements of counsel to the
Administrative Agent to the extent invoiced at least one (1) day prior to the
Second Amendment Effective Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
date upon which the Amendment shall be effective (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).
The date on which such conditions have been satisfied (or waived) is referred to
herein as the “Second Amendment Effective Date”.
Section 5.Additional Agreements. The Administrative Agent, the Lenders party
hereto and the Borrower agree that, notwithstanding the requirements set forth
in Section 6.12 of the Credit Agreement, on the date that at least 51% of the
Capital Stock in Gateway shall have been contributed to the MLP, Gateway (and
each Subsidiary thereof) shall be deemed an Unrestricted Subsidiary.
Section 6.Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and each of the Lenders as follows:
(a)The Borrower has the corporate power and authority to make, deliver and
perform this Amendment.
(b)The Borrower has taken all necessary corporate or organizational action to
authorize the execution, delivery and performance of this Amendment.
(c)No consent or authorization of, filing with, notice to or other act by, or in
respect of, any Governmental Authority or any other Person is required in
connection with the execution, delivery, performance, validity or enforceability
of this Amendment.
(d)This Amendment constitutes a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights or
remedies generally and by general equitable principles (whether enforcement is
sought by proceedings inequity or at law).
(e)The execution, delivery and performance of this Amendment will not (a)
violate any Requirement of Law or any Contractual Obligation of any Group
Member, except where any such violation would not reasonably be expected to
result in a Material Adverse Effect, or (b) result in, or require, the creation
or imposition of any Lien on any of their respective properties or revenues
pursuant to any Requirement of Law or any such Contractual Obligation (other
than the Liens created by the Security Documents), except where any such
creation or imposition of any such Lien would not reasonably be expected to have
a Material Adverse Effect.
(f)Before and after giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing.
(g)Since December 31, 2013, there has been no development or event that has had
or is reasonably expected to have a Material Adverse Effect.
Section 7.Limited Effect. Except as expressly provided hereby, all of the terms
and provisions of the Credit Agreement and the other Loan Documents are and
shall remain in full force and effect and are hereby ratified and confirmed by
the Borrower and the other Loan Parties. The amendments contained herein shall
not be construed as a waiver or amendment of




--------------------------------------------------------------------------------




any other provision of the Credit Agreement or the other Loan Documents or for
any purpose except as expressly set forth herein or a consent to any further or
future action on the part of the Borrower or the other Loan Parties that would
require the waiver or consent of the Administrative Agent or the Lenders.
Section 8.Effect of Amendment. On and after the Second Amendment Effective Date,
each reference to the Credit Agreement in any Loan Document shall be deemed to
be a reference to the Credit Agreement, as amended by this Amendment. On and
after the Second Amendment Effective Date, this Amendment shall constitute a
“Loan Document” for all purposes of the Credit Agreement and the other Loan
Documents. On and after the Second Amendment Effective Date, the terms
“Agreement”, “this Agreement”, “herein”, “hereinafter”, “hereto”, “hereof”, and
words of similar import, as used in the Term Loan Agreement, shall, unless the
context otherwise requires, mean the Credit Agreement.
Section 9.Counterparts. This Amendment may be executed by all parties hereto in
any number of separate counterparts each of which may be delivered in original,
facsimile or other electronic (e.g., “.pdf”) form and all of such counterparts
taken together constitute one instrument.
Section 10.References. The words “hereby,” “herein,” “hereinabove,”
“hereinafter,” “hereinbelow,” “hereof,” “hereunder” and words of similar import
when used in this Amendment refer to this Amendment as a whole and not to any
particular article, section or provision of this Amendment.
Section 11.Headings Descriptive. The headings of the several sections of this
Amendment are inserted for convenience only and do not in any way affect the
meaning or construction of any provision of this Amendment.
Section 12.Governing Law. This Amendment is governed by and will be construed in
accordance with the law of the State of New York.
Section 13.Final Agreement of the Parties. THIS AMENDMENT, THE CREDIT AGREEMENT
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.
[Signatures on following pages.]














































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.
SUNCOKE ENERGY, INC.




By:    /s/ Fay West
Name: Fay West    
Title: Senior Vice President and Chief Financial Officer












JP MORGAN CHASE BANK, N.A.,            
as Administrative Agent and a Lender        






By: -/s/ Peter S Predun                
Name: Peter S. Predun                
Title: Executive Director                












BANK OF AMERICA, N.A.,                
as Syndication Agent and a Lender            






By: -/s/ Jonathan M. Phillips                
Name: Jonathan M. Phillips                
Title: Senior Vice President                












BARCLAYS BANK PLC,                
as a Lender                        






By: -/s/ Ronnie Glenn                    
Name: Ronnie Glenn                    
Title: Vice President                












Branch Banking and Trust Company,            




--------------------------------------------------------------------------------




as a Lender                        
    




By: -/s/ Max Greer III                    
Name: Max Greer                    
Title: Vice President                












CITIBANK, N.A.,                    
as a Lender                        






By: -/s/ David Jaffe                    
Name: David Jaffe                    
Title: Vice President                












CREDIT SUISSE AG, CAYMAN ISLANDS        
BRANCH,                        
as a Lender                        






By: -/s/ Mikhail Faybusovich                
Name: Mikhail Faybusovich                
Title: Authorized Signatory                


By: -/s/ Samuel Miller                    
Name: Samuel Miller                    
Title: Authorized Signatory                












GOLDMAN SACHS BANK USA,            
as a Lender                        






By: -/s/ Michelle Latzoni                
Name: Michelle Latzoni                
Title: Authorized Signatory                














--------------------------------------------------------------------------------






ROYAL BANK OF CANADA,            
as a Lender                        






By: -/s/ James F. Disher                
Name: James F. Disher                
Title: Authorized Signatory                












THE ROYAL BANK OF SCOTLAND PLC,        
as a Lender                        






By: -/s/ Steve Ray                    
Name: Steve Ray                    
Title: Authorized Sugnatory            












WELLS FARGO BANK, NATIONAL         
ASSOCIATION                    
as a Lender                        






By: -/s/ Michael Bromfield                
Name: Michael Bromfield                
Title: Senior Vice President                










--------------------------------------------------------------------------------




EXHIBIT A


FORM OF ACKNOWLEDGMENT AND CONSENT


Reference is made to the Credit Agreement, dated as of July 26, 2011 (as the
same may be amended, amended and restated, supplemented or otherwise modified
from time to time in accordance with its provisions, the “Credit Agreement”),
among Suncoke Energy, Inc., a Delaware corporation (the “Borrower”), the several
banks and other financial institutions or entities signatories hereto (the
“Lenders”), and JPMorgan Chase Bank, N.A., as administrative agent for the
lenders (the “Administrative Agent”). Capitalized terms used and not defined
herein shall have the respective meanings given them in the Credit Agreement.
The Borrower and the Revolving Lenders have agreed to amend the provisions of
the Credit Agreement on the terms described in Amendment No. 2 to Credit
Agreement, dated as of January 13, 2015 (the “Amendment”).
Each of the undersigned Subsidiary Guarantors hereby (a) consents to the
transactions contemplated by the Amendment, (b) acknowledges and agrees that the
guarantees and Liens granted by such party contained in the Security Documents
to which it is a party are, and shall remain, in full force and effect after
giving effect to the Amendment and (c) represents and warrants that the
representations and warranties set forth in such Loan Documents are complete and
correct in all material respects on the date hereof as if made on and as of such
date (except to the extent (x) any such representations and warranties relate,
by their terms, to a specific date, in which case such representations and
warranties shall be true and correct in all material respects on and as of such
specific date and (y) any such representations and warranties are qualified by
materiality, in which case such representations and warranties shall be true and
correct in all respects) and confirms that all references in such Loan Documents
to the “Credit Agreement” (or words of similar import) refer to the Credit
Agreement as amended hereby as of such date without impairing any such
obligations or Liens in any respect.
IN WITNESS WHEREOF, the parties hereto have executed this Acknowledgment and
Consent as of the day and year first above written.
Dominion Coal Corporation
Elk River Minerals Corporation
Energy Resources, LLC
By Harold Keene Coal Co., Inc.,
its sole member
Harold Keene Coal Co., Inc.
Indiana Harbor Coke Company
Indiana Harbor Coke Corporation
Jewell Coal and Coke Company, Inc.
Jewell Coke Acquisition Company
Jewell Coke Company, L.P.
By: Jewell Coke Acquisition Company,
its general partner
Jewell Resources Corporation
Jewell Smokeless Coal Corporation
Oakwood Red Ash Coal Corporation
Omega Mining, Inc.
Sun Coal & Coke LLC
SunCoke Energy South Shore LLC
By: Sun Coal & Coke LLC,
its sole member
SunCoke Technology and Development LLC
Vansant Coal Corporation




By:    /s/ Fay West    
Name: Fay West    
Title: Senior Vice President and Chief Financial    
Officer    










--------------------------------------------------------------------------------




Gateway Eneregy & Coke Company, LLC        




By:    /s/ Fay West    
Name: Fay West    
Title: Senior Vice President    










